DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 12 and 16 are objected to because of the following informalities:  The use of the pronoun “it” or “its” should change to the appropriate element to clarify the claims. And claim 16 appears to dependent on claim 1, it should begin as: --The chipless radiofrequency identification device according to claim 1—or it should be written into an independent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over More Business Forms (More), Inc., CA 2089060.
More discloses a device having a multilayer composition ("substrate; toner; adhesive; metallic foil") comprising: a substrate 10 ("substrate"); a digitally printed pattern 11 ("printing a desired pattern") on the substrate and consisting of a printing product such as an ink, a varnish and/or a toner ("using a toner") an identical pattern ("transfer location") superimposed on the printed pattern (" ") and formed of a conductive film ("foil strip") comprising an application foil in contact with the printing product ("adhesive layer") and a conductive foil ("metallic foil"). (See Figs 1-3, pages 7-9).
More does not disclose that the device is chipless. However, a person skilled in the art would apply this known device to the case of a chipless radiofrequency identification
device, as required, without exercising inventive skill, since it involves a simple choice of application of the known device without modification of the device. Therefore, it would have been an obvious extension as taught by the prior art.
	Regarding claim 2, More discloses that the toner has a thermoplastic component. A person skilled in the art would select a thermoplastic dielectric material as toner, without exercising inventive skill. 
	Regarding claims 3-9, 11, and 16-18, with respect to the dimension of the film, the type of film, or the specific frequency range, such limitation is merely a matter of engineering choice for meeting specific customer requirements. An ordinary artisan would have been motivated to employ any dimension required, any available film, or having the device operates at any 
Regarding claim 10, More discloses that the toner has a thermoplastic component; transfer adhesive ... and heat ... being applied to a foil strip during transfer".
Regarding claim 12, as the heating of the adhesive and of the toner during the transfer generates an interstitial layer between the toner and the adhesive. 
Regarding claims 13-15, since the structural limitations are as recited, the method step is obtained, and therefore, obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lettow et al, US Pub. 2011/0135884, disclose a bent coating articles that use RFID for labelling the articles. Wilkinson, US pub. 2013/0206846, discloses a universal RFID tag and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876